Citation Nr: 0517394	
Decision Date: 06/27/05    Archive Date: 07/07/05

DOCKET NO.  02-13 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for pernicious anemia 
secondary to service-connected diverticulosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1964 to 
November 1984. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The Board notes that the veteran was afforded a hearing 
before the undersigned Veterans Law Judge in March 2005.  At 
that time the veteran asked for, and was granted, a 90-day 
delay in adjudication of this claim because she was arranging 
for an examination by a physician who might provide a nexus 
medical opinion.  As of the end of the 90-day period the 
Board has received no additional evidence, and will thus 
proceed with appellate review of the claim.


FINDING OF FACT

The veteran does not have pernicious anemia caused or made 
worse by diverticulosis.


CONCLUSION OF LAW

The veteran does not have pernicious anemia that is secondary 
to service-connected diverticulosis.  38 C.F.R. §§ 3.102, 
3.310(a) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The record shows that the veteran was service connected for 
diverticulosis in a rating decision dated in August 1985.  
The veteran, who is a registered nurse, claims that she has 
pernicious anemia that has been caused by the diverticulosis.  
The veteran's service medical records (SMRs) show no history 
of anemia.  Of record are private medical treatment records 
and reports of laboratory test results from May 1996 to 
October 2001.  There are several notations in the treatment 
records that the veteran has been diagnosed with pernicious 
anemia and suffers vitamin B12 deficiency, for which she has 
been treated with B12 supplementation.  

In support of her claim, the veteran provided a photocopy of 
an article from a medical treatise which notes that 
pernicious anemia as one of five gastric abnormalities 
causing vitamin B12 deficiency, and diverticulosis as one of 
seven intestinal abnormalities also causing vitamin B12 
deficiency.  The Principles and Practice of Medicine, 319 (A. 
McGhee Harvey, M.D. et al. eds, 1988).  Pancreatic 
insufficiency and congenital absence of transcobalamin II are 
also listed as causing vitamin B12 deficiency.  Id.

The veteran was afforded a VA medical examination in July 
2002.  The examiner noted the veteran's medical history, 
including the diagnosis of diverticulosis and her treatment 
with vitamin B12 supplementation.  The examiner also noted 
that the veteran denied any stool leakage or incontinence, 
and denied any frank bleeding or melena.  The examiner also 
noted that, despite the fact that her B12 level has been 
normal, she has been treated for pernicious anemia.  On 
examination, the veteran's vital signs were normal, and 
examination of the abdomen was benign.  There was no 
organomegaly.  A complete blood count was evaluated and found 
to be completely normal, with a hemoglobin of 12.6, a mean 
cell volume of 91.4, and a platelet count of 392.  
Methylmalonic acid level was completely normal as well.  The 
veteran's serum B12 level was normal at 698.  

The examiner's diagnosis was diverticulosis.  The examiner 
noted that there was no current evidence for pernicious 
anemia.  Nevertheless, the examiner opined that, even if 
pernicious anemia was present, it would not likely be related 
to the veteran's diverticulosis because, when diverticulosis 
bleeds, a diverticular bleed tends to be very dramatic with a 
sudden onset of dramatic frank red blood per rectum, often 
requiring surgery and/or blood transfusion.

Of record is an October 2002 statement from the veteran's 
private physician, S.J., M.D., which states that the veteran 
has been under her care since May 1996, and that she had 
diagnosed the veteran with pernicious anemia and started the 
veteran on B12 injections "years ago."  Dr. S.J. noted that 
the veteran's CBC, indices, B12, and methylmalonic acid 
levels would likely be found to be normal because of her 
treatment.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for a 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).

Here, there is evidence that the veteran is service connected 
for diverticulosis.  There is also medical evidence of a 
current disability.  The veteran's private physician, Dr. 
S.J., noted in her treatment records and in her statement of 
October 2002 that the veteran has been diagnosed with 
pernicious anemia, and has been treated with periodic B12 
supplementation.  While the VA examiner in July 2002 noted 
that there was no current evidence of pernicious anemia, the 
veteran's private physician explained in her October 2002 
statement that the veteran's lab levels would likely be 
normal because of her ongoing treatment.

There is no medical evidence of record, however, that 
provides a nexus between the veteran's diagnosed pernicious 
anemia and her service-connected diverticulosis.  Dr. S.J.'s 
October 2002 did not address the nexus issue.  The medical 
treatise submitted by the veteran has little, if any, 
evidentiary value because it merely states that 
diverticulosis and pernicious anemia are two of many possible 
causes of vitamin B12 deficiency.  There is no medical 
opinion in the article tying pernicious anemia to 
diverticulosis.  Finally, the July 2002 VA medical examiner 
specifically opined that it was not likely that any 
pernicious anemia diagnosed in the veteran would be related 
to her diverticulosis, and gave medical reasoning for this 
opinion, which reasoning included the fact that the veteran 
had not experienced any bleeding due to diverticulosis.  
Given the state of the record, it is reasonable to conclude 
that this opinion was based on a finding that the anemia was 
neither caused nor made worse by the diverticulosis, 
primarily because of the lack of bleeding.

The only evidence of record supportive of the veteran's claim 
that her current pernicious anemia is related to her military 
service consists of the statements of the veteran herself.  
Medical opinion, by its very nature, requires specialized 
education, training, and experience.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1).  The Board 
does not question the veteran's qualifications as a nurse.  
However, the Board finds that, although she is medically 
trained, there is no evidence in the record that she has 
specialized education, training or experience as a 
diagnostician, or in the field of gastroenterology, which 
qualify her as competent to opine as to medical causation of 
her pernicious anemia.  See Black v. Brown, 10 Vet. App. 279 
(1997).

In deciding this issue the Board has considered the 
provisions of 38 U.S.C.A. § 5107 (benefit of the doubt).  
Under the of benefit-of-the-doubt standard, when a veteran 
seeks benefits and the evidence is in relative equipoise 
regarding any issue material to the determination of a 
matter, the law dictates that the benefit of any doubt 
belongs to the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  The 
Board has considered the benefit-of-the-doubt doctrine, but 
finds that the record does not provide even an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board finds that the preponderance of the 
evidence is against the claim of secondary service 
connection.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra, at 57-58.

On November 9, 2000, during the pendency of this claim, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)) was signed into law, changing the standard for 
processing veterans' claims.  In adjudicating this veteran's 
claim, the Board has considered the provisions of the VCAA.  
Among other things, the VCAA and implementing regulations 
require VA to notify the claimant and the claimant's 
representative of any information and any medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  
Quartuccio, supra.

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in 
September 2001.  (Although the notice required by the VCAA 
was not provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which [s]he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that the late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)

Specifically regarding VA's duty to notify, the RO's 
September 2001 correspondence to the veteran apprised her of 
what the evidence must show to establish entitlement to the 
benefit sought, what additional evidence and/or information 
was needed from the veteran, what evidence VA was responsible 
for obtaining, what information the veteran was responsible 
for obtaining, what information VA would assist in obtaining 
on the veteran's behalf, and where she was to send the 
information sought.  The notification was specifically 
tailored to the veteran's claim for service connection based 
on secondary service connection.  The RO also specifically 
told the veteran to identify any additional information or 
evidence needed in support of her claim.  Additionally, the 
RO informed the veteran of the results of its rating 
decisions, and the procedural steps necessary to appeal.  The 
RO also provided a statement of the case (SOC) and two 
supplemental statements of the case (SSOCs) reporting the 
results of the RO's reviews, and the text of the relevant 
portions of the VA regulations.  

Regarding VA's duty to assist, the Board notes that the RO 
obtained and incorporated into the record the veteran's SMRs 
and the private treatment records discussed above.  Also as 
noted above, the veteran was afforded a hearing, and, at her 
request, was afforded additional time to obtain and provide a 
medical nexus opinion, but none has been received.  A VA 
medical opinion was obtained.  Given the standard of the 
regulation, the Board finds that VA has no duty to inform or 
assist that was unmet.


ORDER

Entitlement to service connection for pernicious anemia 
secondary to service-connected diverticulosis is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


